DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-pressure hydrogen gas” in claims 1-4 is a relative term which renders the claims indefinite. The term “high-pressure hydrogen gas” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, claims 1-4 are given the broadest reasonable interpretation such that the limitation “high-pressure hydrogen gas” is interpreted as –hydrogen gas--.
Claim 1 recites the limitation “in which an austenitic stainless steel having resistance to hydrogen embrittlement is used,” which renders the claim indefinite, because it is unclear if the austenitic stainless steel is part of the hydrogen equipment or if the austenitic stainless steel is simply used in the hydrogen equipment, but is not part of the hydrogen equipment. It would appear that Applicant intended for the austenitic stainless steel to be part of the hydrogen equipment. Therefore, for the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the limitation “in which an austenitic stainless steel having resistance to hydrogen embrittlement is used” is interpreted as –comprising an austenitic stainless steel having resistance to hydrogen embrittlement--.
Claims 2-4 are dependent on claim 1 and are thus also rejected for the same reason.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or fairly suggest the product as claimed. In particular, the closest prior art, Akizuki et al. (JP 2011-26650), wherein an English machine translation is used an cited herein, teaches a high strength austenitic stainless steel having excellent hydrogen embrittlement resistance comprising, by mass%, C: 0.03-0.18%, Si: 1.5% or less,  Mn: 2.0% or less, P: ≤0.03%, S: ≤0.01%, Ni: 8-15%, Cr: 15-25%, Mo: 0.20-3.0%, Cu:  more than 0.2% but less than 1.0%, N: 2-4 times of C with an upper limit of 0.3% or less, O: ≤0.02%, and a balance of Fe and unavoidable impurities (Title, Abstract, [0047]), which satisfies or overlaps with the instantly claimed chemical composition ranges. 
Akizuki teaches that its steel has excellent hydrogen resistance and is suitably used for a metal member used in a high-pressure hydrogen environment, such as a shaft, pin, spring, or rope ([0001]), which reads on a hydrogen equipment.
Akizuki et al. further teaches wherein the total amount of carbides and nitrides, which read on precipitates, in the steel is 0.10% by mass or less ([0023]), which overlaps with the instantly claimed range of 0.001% to 1.0% by mass precipitates. 
However, Akizuki et al. does not teach or fairly suggest wherein an average size of precipitates is 100 nm or less. While Akizuki et al. teaches an overlapping chemical composition (Title, Abstract, [0047]) and a process comprising hot rolling (i.e., hot working) and heat treatment at a temperature of 1050°C ([0068]), which is similar to the process described in paragraph [0025] of the instant specification, which comprises hot working, performing a final heat treatment at a temperature of 1000-1200°C, and performing cooling after the final heat treatment, wherein in the cooling, an average cooling rate until a temperature reaches 750°C is controlled to be less than 2.0°C/s, one of ordinary skill would not have reasonably expected the steel of Akizuki et al. to have the claimed average size of precipitates, because Akizuki et al. neither teaches a cooling step nor a cooling rate thereof. As discussed in paragraphs [0048] and [0054]-[0055] of the instant specification, the cooling rate affects the average size of the precipitates.
Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-4 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734